HOFFMAN, Judge,
dissenting.
I respectfully dissent. As noted by the majority, a trial court’s order dismissing an action pursuant to Ind.Trial Rule 41(E) will be reversed only for a clear abuse of discretion. Hill v. Duckworth, 679 N.E.2d 938, 939 (Ind.Ct.App.1997). T.R. 41(E) allows a trial court to dismiss an action for either: 1) failure to prosecute the civil cause or 2) failure to comply with the trial rules.
Here, 120 days elapsed before the court ordered Robertson to either request a hearing or show cause why the petition should not be dismissed. Robertson . did neither. Instead, he filed a request to further delay the action. The court denied the request but reiterated its order that Robertson either request a hearing or show cause by December 4, 1996. On December 4, 1996, the trial court dismissed the action with prejudice. Robertson had neither requested a hearing nor shown cause as to why the action should not be dismissed. In fact, Robertson did not request a hearing until December 16, 1996, after the action had been dismissed.
The rule specifically provides for a hearing if the court, on motion of a party or on its own motion, requests one. T.R. 41(E). In the present case, as exhaustively noted above, Robertson did not make the motion. Further the court did not, on its own motion, request a hearing. There being no indication that either party or the trial court made a motion, the trial court was not bound to hold a hearing.
Robertson could have had a hearing had he simply complied with the trial court’s order. Robertson chose instead to file a non-responsive motion requesting further delay. The trial court did not abuse its discretion in dismissing the action based upon Robertson’s failure to comply with the order and for failure to show cause why the action should not be dismissed. Rewarding Robertson’s stonewalling tactics should not be countenanced. I would vote to affirm the trial court.